Order, Supreme Court, New York County, entered on October 20, 1971, denying plaintiff’s motion for a protective order vacating defendant’s notice of discovery and inspection, unanimously reversed, on the law, on the facts and in the exercise of discretion, and the motion granted. Appellant shall recover of respondent $30 costs and disbursements of this appeal. The two interoffice memoranda prepared by plaintiff’s former resident counsel and vice-president were legal in nature, in effect, constituting analysis and advice by an attorney to his client. Accordingly, plaintiff has properly invoked the attorney-client privilege (CPLR 3101, subds. [b], [e], [d]). Moreover, the memoranda do not constitute “ evidence material and necessary ” to the defense of this action (CPLR 3101, subd. [a]). Concur — Stevens, P. J., Capozzoli, Markewich, Murphy and McNally, JJ.